t c memo united_states tax_court beiner inc petitioner v commissioner of internal revenue respondent docket no filed date philip garrett panitz and ryan d schaap for petitioner jonathan h sloat and leslie vanderwalt for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine the following deficiencies in federal income taxes and related sec_6662 accuracy-related_penalties section references unless otherwise indicated are to the applicable versions of the internal_revenue_code code rule references are to the tax_court rules_of_practice and procedure accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure following petitioner’s concessions we decide whether petitioner may deduct the officer compensation of dollar_figure and dollar_figure that it claimed on its and federal_income_tax returns respectively respondent determined in the notice_of_deficiency that petitioner may deduct only dollar_figure and dollar_figure of the respective claimed amounts because petitioner had not shown that any greater amount was reasonable and paid for services we hold that petitioner may deduct all of the claimed amounts but for dollar_figure in we also decide whether petitioner is liable for the portion of the accuracy-related_penalty attributable to the dollar_figure we hold it is not findings_of_fact some facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner is a c_corporation doing business as b b electric sales it sec_2 on the basis of this holding we also hold without further discussion that petitioner is not liable for the portion of the accuracy-related_penalty attributable to respondent’s disallowed compensation_for or the portion of the accuracy-related_penalty attributable to respondent’s disallowed compensation greater than dollar_figure for principal_place_of_business was in ventura california when its petition was filed in this court a petitioner’s business petitioner is a wholesale_distributor of motor controls parts manufactured by allen-bradley it was incorporated in by robert lance beiner beiner and his brother beiner and his brother owned petitioner’s stock equally until when beiner became and remains today petitioner’s sole shareholder since date beiner has been petitioner’s sole director and its president secretary and treasurer since at least date beiner has also been petitioner’s chief_executive_officer and its chief financial officer petitioner began its business selling a wide range of materials made by various manufacturers shortly after starting the business beiner concluded that no distributor in the united_states stocked a wide range of parts made by allen-bradley and he caused petitioner to limit its business to the sale of those parts beiner surmised on the basis of his longtime experience as an electrical designer that petitioner’s sale of only allen-bradley parts would be most profitable to it in that it could stock a wide range of those parts and immediately deliver them to customers upon request other distributors of allen-bradley parts and allen-bradley itself were usually unable to deliver those parts until many days after a request beiner’s brother who was beiner’s mentor in petitioner’s business at the start of that business disagreed with the change and as a result of the change disaffiliated himself entirely from any ownership or continued participation in petitioner numerous other individuals also believed that petitioner’s new business would be a failure during the relevant years allen-bradley sold its parts only to its authorized distributors and to original equipment manufacturers oems the authorized distributors sold the parts which they purchased from allen-bradley directly to end users allen-bradley sold its parts to oems not for resale but to incorporate the parts into equipment that they manufactured and sold as finished products petitioner is neither an oem nor an authorized distributor of allen-bradley parts petitioner bought and sold allen-bradley parts in a bootleg market for those parts during the subject years petitioner purchased allen-bradley parts primarily from three oems these oems purchased large quantities of allen-bradley parts either directly from allen-bradley at prices which were deeply discounted from those of the retail market or from one or more of allen-bradley’s authorized distributors at prices which were commensurate with the retail market but which were subsidized by allen-bradley so as to reduce significantly the prices paid_by the oems for those parts these oems intentionally purchased more parts than needed for their manufacturing process and resold the extra surplus parts to petitioner at prices far less than the prices which the authorized distributors paid allen-bradley for the same parts during the relevant years petitioner also purchased allen-bradley parts at fire sale prices from distressed companies which had either overbought the parts for their own needs or gone out of business petitioner’s inventory during the relevant years included approximately big_number different types of parts made by allen-bradley including many parts that allen-bradley no longer manufactured but which were still used as replacement parts in some older equipment petitioner sold its inventory throughout the continental_united_states to approximately big_number customers at prices that approximated the prices at which the authorized distributors purchased those parts from allen-bradley petitioner’s typical customers were large plants such as general motors corp that had a nonperforming part that had to be replaced immediately rather than in the or more days that it took to receive a replacement part from an authorized distributor and the authorized distributors of allen-bradley parts who also needed a part immediately rather than in the or more weeks that it took to receive the part directly from allen-bradley the three oems sold their surplus parts to petitioner in violation of an understanding that they had with allen-bradley to not sell those parts other than as part of their finished products or in some cases as replacement parts for those products over the years beiner had developed a relationship with the three oems such that they sold their surplus parts to petitioner at the risk of allen-bradley’s declaring that it would no longer sell parts to them or that it would do so only at inflated prices allen-bradley learned during the subject years that one of the three oems petitioner’s then-largest supplier was selling its surplus parts to petitioner in allen-bradley charged this oem more for the parts and petitioner was unable to continue purchasing allen-bradley parts from that oem at favorable prices petitioner’s purchases from this oem dropped from dollar_figure in approximately percent of petitioner’s purchases during that year to dollar_figure in to make up for this reduction beiner had petitioner purchase more allen-bradley parts from the other two oems and take steps to establish a relationship with a fourth oem the three oems benefited from purchasing surplus parts and selling them to petitioner in that they paid less per unit when they purchased a greater quantity of parts which in turn increased their profit margins on their sale of the finished products at least one of these oems also benefited from an improved cashflow in that petitioner typically paid for its purchases within days while the oem usually had to wait at least days to be paid on its sale of a finished product the three oems were regularly asked by other persons to sell surplus parts to them but the oems always turned these requests down the three oems would have stopped selling their surplus parts to petitioner had beiner become disaffiliated with it b related business in beiner and his brother incorporated california controls inc california controls whose business is the same as petitioner’s except that the parts that each sells are made by a different manufacturer beiner and his brother own california controls equally and they share equally in making its business decisions during the subject years beiner worked for california controls approximately hours a week and it compensated him for that work c beiner’s background and his management of petitioner beiner was an electrical designer for years before he and his brother incorporated petitioner in that capacity beiner either solely or with others designed electrical systems for high-rise office buildings large hotels shopping centers and numerous residential and commercial projects beiner’s salary at the end of his career as an electrical designer was dollar_figure to dollar_figure a year during the subject years beiner’s knowledge experience and relationships with the three oems were critical to petitioner’s business and were indispensable to petitioner’s operation and existence he also negotiated prices and other terms for petitioner decided the price at which petitioner bought and sold its inventory and knew the uses for each part in petitioner’s inventory he established inventory controls purchased inventory resolved with the three oems problems concerning the shipment of parts to petitioner and ascertained the quantity of each part that petitioner had to maintain in its inventory so that petitioner had a part when needed but did not have too many parts that sat idly on the shelf petitioner had a computerized accounting system that monitored its inventory and allowed beiner to set minimum and maximum amounts of each part that should be in inventory at any one time generally once during each subject year beiner reviewed the prior year’s sales of each part including whether anything unusual occurred during the prior year that would have skewed those sales and established each part’s minimum and maximum amounts for each month of the current_year beiner’s system of inventory generally allowed petitioner to turn over its inventory four times a year beiner also set petitioner’s corporate accounting and financial policies which petitioner’s other employees were not authorized to change and reviewed petitioner’s financial statements and other records he decided the credit limit that petitioner gave to each of its customers and he was responsible for petitioner’s exceptionally low number of uncollectible receivables he also directed and evaluated employee performance and was responsible for hiring and firing all of petitioner’s employees petitioner conducted its business out of a warehouse with small offices in front and it dealt with its customers by telephone rather than face to face during the subject years beiner worked directly for petitioner approximately hours per week in addition to the approximately hours per week which he worked for california controls and he generally was at petitioner’s warehouse approximately percent of the hours in its workweek when he was away from the warehouse he remained accessible to his staff by cell phone facsimile and overnight mail and he continued to make all of petitioner’s managerial and policy decisions and to direct and control petitioner’s business in date beiner suffered a heart attack and he stayed away from petitioner’s warehouse for approximately days petitioner’s business did not grow during that 60-day period d petitioner’s other employees in addition to beiner petitioner employed five individuals during the subject years each of these other employees reported to beiner these other employees and their positions or the departments in which they worked were as follows name position or department adam caldwell caldwell vice president and sales manager jennifer shows shows purchasing manager becky gonzalez gonzalez office manager frankki r andrade andrade receiving and sales james t loftus loftus shipping shows is now named jennifer caldwell we refer to her by her former name which was her name during the subject years petitioner paid salaries to caldwell shows and gonzalez in a capacity that it designated during the subject years as clerical petitioner paid salaries to andrade and loftus in a capacity that it designated during the subject years as warehouse work petitioner paid a salary to beiner in a capacity that it designated during the subject years as officer caldwell began working for petitioner in and he has served as its vice president since during the subject during the relevant years petitioner’s officers were beiner caldwell and donna marie beiner the record does not disclose the relationship if any between this woman and beiner in caldwell was petitioner’s second vice president and donna marie beiner was petitioner’s first vice president since at least date caldwell and donna marie beiner have both been vice presidents of petitioner without any continued years he oversaw the ministerial aspects of petitioner’s daily operations he also took orders for parts placed by petitioner’s customers informed petitioner’s customers about the pricing and availability of those parts and gave petitioner’s customers technical support as to the use of those parts he did not solicit any business for petitioner and he did not perform any managerial duties he regularly consulted with beiner on matters pertaining to petitioner’s business including all matters which required a managerial decision shows also took orders for parts placed by petitioner’s customers in a capacity very similar to caldwell’s she spoke with petitioner’s customers by telephone and she entered those orders into petitioner’s computer she also helped enter other information into the computer gonzalez worked with petitioner’s finances including its payroll accounts_receivable accounts_payable billing and invoicing she also prepared certain monthly and weekly financial reports for beiner’s review the weekly reports showed the balances of petitioner’s bank accounts accounts_receivable open purchase orders accounts that were days or older and a 6-week cash report the monthly reports included profit and loss statements bank reconciliations and sales information listed by continued distinction in title product and profit percentages the sales information also included the frequency and amount of each customer’s sales and showed whether that customer was paying as required gonzalez regularly discussed each of these weekly and monthly reports with beiner gonzalez also was responsible for setting up petitioner’s new sales accounts she spoke to each new customer performed a credit check on the customer and relayed the substance of her conversation and the result of her credit check to beiner along with the customer’s request for credit beiner then decided the amount of credit that petitioner would allow the new customer and beiner relayed this decision back to gonzalez gonzalez also was responsible for ordering office supplies andrade worked in the warehouse she generally received the parts which were purchased by and shipped to petitioner verified that the underlying orders were correct and stocked those parts in the warehouse she also took orders for parts placed by petitioner’s customers verified that the requested parts were in stock processed the orders including shipping the parts from petitioner to its customers and verified that the correct part was shipped to the correct location she also helped enter information into petitioner’s computer loftus was a shipping clerk he assisted andrade in the warehouse e petitioner’s employee compensation in petitioner paid its employees the following salaries exclusive of bonuses bonuses and total compensation inclusive of bonuses name salary bonus total compensation beiner dollar_figure dollar_figure dollar_figure caldwell dollar_figure big_number dollar_figure shows dollar_figure big_number dollar_figure gonzalez dollar_figure big_number dollar_figure andrade dollar_figure big_number dollar_figure loftus dollar_figure big_number dollar_figure total dollar_figure big_number dollar_figure petitioner deducted the dollar_figure paid to beiner as officer compensation petitioner deducted the dollar_figure paid to the other employees as salaries and wages paid to nonofficers in petitioner paid its employees the following salaries exclusive of bonuses bonuses and total compensation inclusive of bonuses name salary bonus total compensation beiner dollar_figure dollar_figure dollar_figure caldwell dollar_figure big_number dollar_figure shows dollar_figure big_number dollar_figure gonzalez dollar_figure big_number dollar_figure andrade dollar_figure big_number dollar_figure loftus dollar_figure big_number dollar_figure total dollar_figure big_number dollar_figure petitioner deducted the dollar_figure paid to beiner as officer compensation petitioner deducted the dollar_figure paid to the other employees as salaries and wages paid to nonofficers petitioner did not have a formal compensation plan and it did not have a written employment agreement with beiner during each subject year petitioner generally paid its employees other than beiner one twenty-fourth of their annual salary on the 1st and the 15th of each month and it paid them bonuses on december during both years beiner generally was entitled to a fixed salary of dollar_figure per month and a bonus in december beiner did not always receive the monthly salary to which he was entitled when he was entitled to it because of problems that petitioner experienced with its cashflow during petitioner paid dollar_figure in salary to beiner on january september september october october november november december and december and it paid dollar_figure inclusive of the dollar_figure bonus to beiner on december during petitioner paid dollar_figure in salary to beiner on january january february february june june july july august august september september october october november november december and december and it credited him with two payments of dollar_figure inclusive of the dollar_figure bonus on december in december of each subject year petitioner’s accountant thomas gallardo gallardo met with beiner to ascertain the bonus that petitioner paid to beiner during that year petitioner generally ascertained each bonus by using a formula that took into account its sales and profit for that year beiner’s work during that year and the amount of its profit that it needed to retain at the end of that year for its operation after that year f petitioner’s financial condition petitioner was established with a capital_contribution of dollar_figure as of date and petitioner reported that its shareholder equity consisted of the following common_stock dollar_figure dollar_figure retained earnings big_number big_number big_number big_number for and petitioner’s gross and net sales collectively sales costs of goods sold gross_profits taxable_income total taxes and net_income each as reported and the ratios of its gross_profits to its sales expressed as percentages were as follows sales dollar_figure dollar_figure cost_of_goods_sold big_number big_number gross_profit big_number big_number taxable_income big_number big_number total_tax big_number big_number net_income big_number big_number ratio of gross_profits to sale sec_49 in petitioner’s first taxable_year of operation a period of weeks that ended on date its sales totaled dollar_figure petitioner reported a small loss for that 32-week period and reported profits in each year since through petitioner has never paid a dividend its return on equity using average annual shareholder equity was as follows for through year return on equity -102 g martin wertlieb wertlieb wertlieb testified at trial as petitioner’s witness the parties stipulated that wertlieb was an expert on executive compensation and the court recognized him as such wertlieb has worked for over years in the compensation and personnel field and he currently heads his own compensation consulting firm he has advised a wide range of clients on the subject of executive compensation and he has testified before both congress and the courts as an expert on executive compensation he opined in this case that respondent also called an individual james f carey to testify as an expert on compensation but withdrew that individual before he was recognized as an expert based on the facts and circumstances of this case our understanding of the importance of mr beiner’s contribution to the very existence and success of the business our analysis of compensation paid to chief executives in other comparable companies the financial performance of beiner inc during the years in question as compared to the financial performance of other similar wholesaler distributors and our knowledge judgment and experience in executive compensation it is my opinion that mr beiner’s reasonable_compensation for the year ending date was dollar_figure and that his reasonable_compensation for the year ending date was dollar_figure the relevant standard industrial classification sic code sec_5063 and sec_5065 include every in total publicly held wholesale_distributor of electrical or electronic parts and components that filed reports with the securities_and_exchange_commission sec during and in reaching his opinion wertlieb reviewed the financial statements of each of these companies and noted their sales pretax income and chief_executive_officer compensation he broke that compensation into two parts the first part fixed compensation included annual salary and the value of any special benefits reported as other compensation in the company s sec filings the second part variable compensation included annual bonuses contingent on company profits and the value of any stock awards or longterm incentive payouts made during the year the fixed compensation paid_by the companies ranged from dollar_figure to dollar_figure and averaged dollar_figure the variable compensation paid_by the companies ranged from zero to approximately dollar_figure million the relationship between variable compensation and company profits ranged from to percent wertlieb testified that the fixed compensation paid to a chief_executive_officer typically correlates with the sales of his or her company and that this correlation may be expressed in a mathematical formula that may be used to calculate the average fixed compensation_for the chief_executive_officer of any size company near and within the range of the data wertlieb testified that variable compensation of a chief_executive_officer also correlates with his or her company’s sales wertlieb concluded that beiner’s reasonable_compensation for each subject year equaled the sum of petitioner s gross_profit less the gross_profit that petitioner would have realized had it performed at the ratio of gross_profit to sales corresponding to the 90th percentile of the companies dollar_figure percent for and dollar_figure for excess gross_profits fixed compensation consistent with the nature and size of petitioner and the amounts paid at the 90th percentile of the companies as ascertained using the referenced correlation for fixed compensation and variable compensation consistent with prevailing executive incentive practices and contingent on the level of sales and profit performance as ascertained using the referenced correlation for variable compensation wertlieb calculated these amounts as follows excess gross_profits dollar_figure dollar_figure reasonable salary big_number big_number reasonable incentive big_number big_number total big_number big_number as further support for his opinion wertlieb also calculated and compared for petitioner and each of the companies the percentage return on equity and the ratio expressed as a percentage of gross_profit to sales as to the former wertlieb calculated petitioner’s pretax return on equity taxable_income as ascertained by wertlieb divided by ending shareholder equity as follows sales dollar_figure dollar_figure cost_of_goods_sold big_number big_number gross_profit big_number big_number gross_profit pinciteth percentile big_number big_number excess gross_profit big_number big_number reasonable salary big_number big_number reasonable incentive big_number big_number total reasonable_compensation big_number big_number officer compensation deducted big_number big_number over under reasonable big_number big_number taxable_income as reported big_number big_number adjusted_taxable_income big_number big_number shareholder equity at end of year 1big_number big_number pretax return on equity this amount was actually dollar_figure we consider the difference in figures immaterial to our analysis he compared these returns to the companies as follows taxable_income as a percentage of shareholder equity petitioner sic code and companies high 90th percentile 3d quartile median mean -46 he concluded from this calculation that approximately one-third of the companies lost money for their shareholders in each of the analyzed years and that the return on equity produced by petitioner in both subject years exceeded the maximum return of any of the companies as to the latter calculation the ratio of gross_profit to sales expressed as a percentage wertlieb calculated for petitioner and each of the companies the following percentages gross_profit as a percentage of sales petitioner sic code and companies high 90th percentile median mean 10th percentile wertlieb concluded that petitioner outperformed the companies in terms of that calculation with one exception in a deduction of compensation paid to beiner opinion we decide whether sec_162 allows petitioner to deduct as reasonable_compensation the portion of the officer compensation claimed paid to beiner and disallowed by respondent in the notice_of_deficiency a payment of compensation is deductible under sec_162 only if it is both reasonable in amount and paid for services actually rendered to the payor in or before the year of payment 281_us_115 221_f3d_1091 9th cir affg tcmemo_1998_343 187_f3d_1116 9th cir affg tcmemo_1997_300 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 503_f2d_359 9th cir sec_162 provides sec_162 in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered affg tcmemo_1971_200 399_f2d_603 9th cir affg tcmemo_1967_7 haffner’s serv stations inc v commissioner tcmemo_2002_38 affd 326_f3d_1 1st cir sec_1_162-7 income_tax regs petitioner conceded at trial that it must prove that sec_162 allows it to deduct compensation in an amount greater than that determined by respondent see rule a see also labelgraphics inc v commissioner supra pincite careful scrutiny of the facts is appropriate in a case such as this where the payor is controlled by a payee employee elliotts inc v commissioner supra pincite 511_f2d_313 8th cir affg tcmemo_1974_44 haffner’s serv stations inc v commissioner supra we must be persuaded that the purported compensation was paid for services rendered by the employee as opposed to a distribution of earnings to him that the payor could not deduct mad auto wrecking inc v commissioner tcmemo_1995_153 and the cases cited therein respondent argues in his brief that the disallowed compensation was neither reasonable nor paid for beiner’s services respondent asserts that the disallowed compensation represented funds that petitioner did not need for its operation given this concession we conclude that sec_7491 which in certain circumstances places the burden_of_proof upon the commissioner is not applicable here and had to expend to avoid the accumulated_earnings_tax of sec_531 respondent asserts that beiner performed minimal nonspecialized services for petitioner during each subject year and that those services did not entitle petitioner to deduct the disputed payments as compensation petitioner argues in its brief that the disallowed compensation was reasonably paid to beiner for his services petitioner asserts that beiner was skilled in and deeply involved with petitioner’s business and that his services resulted in petitioner’s realizing a superior return on equity in each subject year petitioner asserts that these rates of return would have caused a hypothetical inactive independent investor to pay beiner the same amount of compensation that petitioner paid him during those years in support of their arguments both parties rely upon the opinion of the court_of_appeals for the ninth circuit in elliotts inc v commissioner supra pincite8 because this case is most likely appealable to that court see sec_7482 we do the same see 54_tc_742 affd 445_f2d_985 10th cir pursuant to that opinion we generally determine the deductibility of the compensation paid to beiner by focusing on its reasonableness and we decide that reasonableness by considering five factors from the perspective of a hypothetical inactive independent investor elliotts inc v commissioner supra pincite5 the five factors are the employee’s role in the company a comparison of the compensation paid to the employee with the compensation paid to similarly situated employees in similar companies external comparison the character and condition of the company whether a conflict of interest existed that might have permitted the company to disguise dividend payments as deductible compensation and whether the company’s payments of compensation to all of its employees were internally consistent internal consistency id pincite8 as to each factor we ask ourselves the following question would a hypothetical inactive independent investor consider the factor favorably to require the payment of the disputed compensation to beiner in order to retain his services during each of the subject years see haffner’s serv stations inc v commissioner supra cf elliotts inc v commissioner supra pincite an answer in the negative indicates that the payment of the compensation was not sufficiently tied to beiner’s services to constitute personal_service_income but was more likely a distribution of earnings an answer in the affirmative supports deducting the disputed compensation as personal service compensation a relevant consideration in answering our question is whether the hypothetical inactive independent investor after taking into account the amount of the compensation paid to beiner would receive at least the minimum return anticipated on an investment in petitioner see elliotts inc v commissioner f 2d pincite haffner’s serv stations inc v commissioner supra we are assisted in this case by wertlieb in light of his qualifications and with due regard to all other credible_evidence in the record we consider wertlieb’s training knowledge and judgment to be most helpful to our understanding of the executive compensation issue at hand see fed r evid 93_tc_529 wertlieb testified at trial through his expert report report see rule f the court accepted that report into evidence without any objection from respondent respondent also declined to cross-examine wertlieb as to its contents we turn to the five factors and analyze them seriatim none of these factors is decisive in and of itself labelgraphics inc v commissioner f 3d pincite employee’s role in the company we analyze beiner’s role in petitioner’s business a relevant consideration is his general importance to petitioner’s success see elliotts inc v commissioner supra pincite other considerations include his position hours worked and duties performed see id beiner is an experienced electrical designer who had the devotion dedication intelligence foresight and skill to tailor petitioner’s business to the exclusive sale of allen-bradley parts and to manage petitioner’s business profitably throughout the subject years at all relevant times he was petitioner’s chief_executive_officer chief financial officer president secretary and treasurer and in those capacities he performed duties the nature extent and scope of which were fundamental substantial and encompassing he was primarily responsible for petitioner’s extraordinary growth he was irreplaceable in petitioner’s business operation and important to its success and his services performed for petitioner were directly and inextricably related to the volume of its sales in fact when beiner was unable to frequent petitioner’s warehouse for the 60-day period in its sales ceased to grow although beiner did not work exceptionally long hours in petitioner’s business during the subject years he worked for petitioner an average of approximately hours per week nor devote percent of his time to that business he additionally worked approximately hours a week for california controls he cofounded petitioner’s business and has worked there continuously since its inception in a managerial capacity as its primary officer and its most valuable employee in addition his role was distinguishable from the role of each of petitioner’s other employees all of whom he directed and supervised in that they unlike he performed clerical nonmanagerial work petitioner’s business would have suffered dramatically if not ceased altogether had beiner disaffiliated himself from petitioner during the subject years any void created by his loss could not have been filled by one or more other employees moreover as noted by wertlieb employees such as beiner are not paid on an hourly basis but are paid for their leadership knowledge and experience and for their ultimate accountability in achieving company goals in this regard wertlieb noted beiner was the locomotive of petitioner’s business and but for him petitioner would not have been able to obtain its inventory at the discount prices that allowed it to function as profitably as it did in fact wertlieb noted the special relationships which beiner developed with the three oems allowed petitioner to report greater gross_profit margins and returns on sales and investment than virtually any other similar public company for which data was available for and respondent concedes that beiner played an important role in petitioner’s business however respondent asserts beiner’s services were nonspecialized beiner spent little time in petitioner’s business beiner devoted a significant amount of his time to working for california controls and beiner’s brother was a primary income-producing factor in petitioner’s business respondent concludes that beiner’s services for petitioner did not entitle it to pay to him the compensation that it did we disagree with respondent’s assertions and conclusion as we see it the most important element of petitioner’s business was its purchase of allen-bradley parts at prices less than those paid_by the authorized distributors and those purchases at those prices were the direct product of one employee ie beiner but for petitioner’s employment of beiner petitioner would not have been able to obtain its allen-bradley inventory and to operate as profitably as it did let alone to even operate at all given the double-digit rates of return on petitioner’s equity during the subject years we believe that a hypothetical inactive independent investor who was knowledgeable of beiner’s role in petitioner’s operation and the significant effect that he had upon its profitability would have paid the disputed compensation to beiner in order to retain his services moreover contrary to respondent’s assertion beiner did not spend little time in petitioner’s business during each subject year while respondent asks the court to find as a fact that beiner worked in petitioner’s business approximately to hours per week during the subject years and that caldwell was at that time the business’s spearhead the credible_evidence in the record supports a contrary finding which we make that beiner during the subject years worked in petitioner’s business approximately hours a week as its most valuable employee nor does the record support respondent’s second assertion that beiner’s brother was a primary income-producing factor in petitioner’s business when beiner caused petitioner in to limit its business to allen-bradley parts beiner’s brother disaffiliated himself entirely from any continued participation in the business although respondent notes correctly in his third assertion that beiner spent approximately one-third of his time during the subject years working for california controls respondent ignores in this regard that beiner spent the other two-thirds of his time working for petitioner in a role that was most significant to its existence and profitability we conclude that a hypothetical inactive independent investor would consider this factor favorably to require the payment of the disputed compensation to beiner in order to retain his services during each of the subject years external comparison this factor compares the employee’s salary with the salaries paid_by similar companies for similar services elliotts inc v commissioner f 2d pincite wertlieb’s testimony is the only evidence in the record as to this factor wertlieb reviewed the financial statements of the referenced companies and the compensation paid to their chief executive officers wertlieb opined that petitioner was substantially more profitable than virtually all of the companies in terms of the ratio of gross_profit to sales wertlieb opined that petitioner returned more as a percentage of equity to its investor than any of the companies returned to their investors wertlieb concluded that beiner’s reasonable_compensation for the respective subject years was dollar_figure and dollar_figure and that these amounts were consistent with the salaries paid_by similar companies for similar services wertlieb noted that beiner was performing the functions of a wide range of employees respondent argues that we should ignore the excess gross_profits portion of wertlieb’s report as to beiner’s reasonable_compensation because respondent states wertlieb provided no evidence that any of the companies he surveyed employed such a compensation plan we decline to do so first experts but for their testimony are not the source of evidence the parties are see 523_us_303 n second wertlieb’s testimony all of which was credible and without contradiction was that an employer such as petitioner may pay an employee such as beiner reasonable_compensation inclusive of all gross_profit in excess of the gross_profit that the employer would have realized had it performed at the 90th percentile of similar public companies in a case such as this where beiner’s services were directly if not solely related to petitioner’s realization of those excess gross_profits we agree with wertlieb that petitioner is entitled to pay those profits to beiner as compensation_for his work see elliotts inc v commissioner supra pincite we conclude that a hypothetical inactive independent investor would consider this factor favorably to require the payment of up to dollar_figure and dollar_figure in compensation to beiner in the respective years in order to retain his services during each of those years character and condition of the company this factor concerns petitioner’s character and condition the focus of this factor may be on petitioner’s size as indicated by its sales net_income or capital value the complexities of petitioner’s business and the general economic conditions are also relevant id pincite petitioner was established in with a dollar_figure capital_contribution in each year after its first short taxable_year petitioner was an extremely well-managed profitable company in that it experienced extraordinary growth in sales and shareholder equity during the respective subject years its sales totaled dollar_figure and dollar_figure and its gross_profit totaled dollar_figure and dollar_figure at the end of the respective years its shareholder equity totaled dollar_figure and dollar_figure during the subject years its customers were located throughout the united_states and totaled approximately big_number in short petitioner had during the subject years a strong character and a strong financial condition respondent argues that petitioner was a simple as opposed to complex business that required few personal skills we disagree during the respective subject years neither petitioner’s sales nor its gross_profits could have been attained but for the personal skill of beiner in obtaining allen-bradley parts at prices less than those at which the same types of parts were sold to the authorized distributors although petitioner’s business may not be the most complex business in operation we do not consider it to have been a simple task for petitioner to have purchased its allen-bradley inventory from the three oems at deeply discounted prices given their agreement with allen-bradley not to sell those parts at all except in a very limited situation that did not apply here we conclude that a hypothetical inactive independent investor would consider this factor favorably to require the payment of the disputed compensation to beiner in order to retain his services during each of the subject years we find nothing in the record to indicate that these sales were attributable to the general economic conditions conflict of interest this factor focuses on whether a relationship exists between the corporation and its employee which might allow the corporation to disguise nondeductible dividends as deductible salary elliotts inc v commissioner f 2d pincite such an exploitation of a relationship may exist where as here the employee is the corporate employer’s sole shareholder id the mere existence of such a relationship however when coupled with the absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high in such a situation it is appropriate to evaluate the compensation payments from the perspective of a hypothetical independent investor if the bulk of the corporation’s earnings are being paid out in the form of compensation so that the corporate profits after payment of the compensation do not represent a reasonable return on the shareholder’s equity in the corporation then an independent shareholder would probably not approve of the compensation arrangement if however that is not the case and the company’s earnings on equity remain at a level that would satisfy an independent investor there is a strong indication that management is providing compensable services and that profits are not being siphoned out of the company disguised as salary id pincite7 accord labelgraphics inc v commissioner f 3d pincite in elliotts inc v commissioner supra pincite the court_of_appeals for the ninth circuit concluded that the 20-percent average rate of return on equity for the years at issue there would satisfy a hypothetical inactive independent investor and indicate that the corporate employer and its shareholder employee were not exploiting their relationship petitioner’s return on equity net_income shareholder equity at the end of the year during the subject years wa sec_28 percent and percent respectively big_number big_number big_number big_number petitioner’s consistently high return on equity resulted in an increase in shareholder equity from dollar_figure to over dollar_figure during petitioner’s short existence through we believe that returns of this magnitude would satisfy an independent investor respondent asserts that petitioner during the respective subject years paid beiner and percent of its gross_receipts and and percent of its net_income adding back compensation respondent points the court to 172_f3d_942 6th cir revg tcmemo_1997_464 where the court_of_appeals for the sixth circuit held that payments to a sole shareholder of percent of gross_receipts and percent of net_income were unreasonable respondent concludes that the compensation payments to beiner also were unreasonable we disagree with respondent that the mere fact that a corporation pays its most valuable employee compensation in an amount exceeding a certain percentage of gross_receipts or net_income means that part or all of the compensation is unreasonable the amount of reasonable_compensation that may be paid to a corporate officer such as beiner is a question of fact that must be resolved on the basis of all credible_evidence in the record see pac grains inc v commissioner f 2d pincite here beiner was vital and indispensable to petitioner’s success and performed for petitioner services which were directly and inextricably tied to petitioner’s profitability in addition from the view of a hypothetical inactive independent investor the returns on equity after taking into account the disputed compensation payments were meaningful we conclude that a hypothetical inactive independent investor would consider this factor favorably to require the payment of the disputed compensation to beiner in order to retain his services during each of the subject years internal comparison evidence of internal inconsistency in a company’s treatment of payments to its employees may indicate the presence of unreasonable_compensation elliotts inc v commissioner supra pincite respondent argues that the compensation that petitioner paid to beiner vis-a-vis its nonowner officer caldwell and to beiner vis-a-vis all of its employees shows that beiner’s compensation was unreasonable we disagree as previously stated we believe that a hypothetical inactive independent investor would view beiner’s compensation during and as reasonable the fact that petitioner paid beiner compensation that was much greater than the separate or collective compensation that it paid to its employees who worked under beiner is explained by noting that petitioner’s profits were derived almost exclusively through the all-encompassing far-reaching efforts of beiner and that petitioner’s other employees had limited roles in that profitability we conclude that a hypothetical inactive independent investor would consider this factor favorably to require the payment of the disputed compensation to beiner in order to retain his services during each of the subject years compensatory intent in addition to our decision on the five factors just discussed respondent invites the court to decide petitioner’s intent in making the disputed payments to beiner specifically respondent argues the compensation paid to beiner was not paid with the requisite compensatory intent but represented the earnings that petitioner did not need to retain in its operation and had to expend to avoid the accumulated_earnings_tax of sec_531 respondent supports this argument by asserting that petitioner has never paid a dividend that petitioner paid beiner compensation in and equal to and percent of those respective years’ net_income and that beiner’s compensation increased during those years from dollar_figure to dollar_figure although respondent states beiner reduced his hours during those years almost fourfold to approximately to hours per week we decline respondent’s invitation to decide petitioner’s intent in making the disputed payments to beiner this case is not one of those rare cases where there is evidence that an otherwise reasonable_compensation payment contains a disguised_dividend so that our inquiry may expand into compensatory intent apart from reasonableness elliotts inc v commissioner f 2d pincite5 cf 187_f3d_1116 9th cir contrary to respondent’s assertion petitioner did not ascertain beiner’s compensation simply by ascertaining the earnings that it needed to retain in its operation and the earnings that it had to expend to avoid the accumulated_earnings_tax of sec_531 petitioner set beiner’s salary at dollar_figure per month at or before the beginning of the subject years and it ascertained beiner’s bonus for each of those years by taking into account petitioner’s sales and profit for that year beiner’s work during that year and the amount of petitioner’s profits that petitioner needed to retain for its future operation indeed after the bonuses were paid for the subject years petitioner even retained a meaningful amount of its earnings upon which it paid significant federal income taxes in addition the fact that petitioner has never paid a dividend does not control our analysis as the court_of_appeals for the ninth circuit stated in a similar setting the court will not presume an element of disguised_dividend from the bare fact that a profitable corporation does not pay dividends elliotts inc v commissioner supra pincite nor is it decisive that petitioner may have paid beiner compensation in and equal to and percent of those respective years’ net_income as we stated supra in rejecting the same argument the amount of reasonable_compensation that may be paid to a corporate officer such as beiner is a question of fact that must be resolved on the basis of all credible_evidence in the record finally from a factual point of view we have already noted our disagreement with respondent’s proposed finding that beiner reduced the number of hours that he worked in petitioner’s business during the subject years conclusion we have concluded as to four of the five factors that a hypothetical inactive independent investor would pay the disputed compensation to beiner in order to retain his services during each of the subject years we have concluded as to the remaining factor namely an external comparison that a hypothetical inactive independent investor would limit beiner’s compensation in the subject years to dollar_figure and dollar_figure respectively on the balance we believe that beiner’s reasonable_compensation for should be capped at dollar_figure as testified by wertlieb that testimony takes into account the comparative salaries in the industry which we believe is most relevant to our decision herein see 376_f3d_1015 9th cir the fact that a hypothetical inactive independent investor would pay an employee compensation equal to an amount in dispute is not decisive in and of itself affg tcmemo_2001_119 see also menard inc v commissioner tcmemo_2004_207 although compensation paid to an employee may satisfy the independent_investor_test of 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 the compensation may be unreasonable within the context of sec_162 to the extent that it exceeds the compensation paid_by a comparable company to a similarly situated employee although wertlieb also testified that beiner’s compensation_for both subject years was really only overstated by dollar_figure ie the amount by which the dollar_figure paid to him during both years dollar_figure dollar_figure exceeded the dollar_figure of reasonable_compensation ascertained by wertlieb for those years dollar_figure dollar_figure we believe it appropriate to view each year separately rather than collectively and hold that petitioner correctly reported beiner’s compensation_for but overreported his compensation_for by dollar_figure dollar_figure - dollar_figure while there is firm authority for the proposition that compensation paid in one year may be deductible in that year if paid to make up for undercompensation of services rendered to the payor in or before the year of payment eg lucas v ox fibre brush co u s pincite the same is not true in the case of a payment for services to be performed in the future eg maple v commissioner tcmemo_1968_194 affd 440_f2d_1055 9th cir moreover from a factual point of view petitioner makes no claim that the dollar_figure was paid in for services that beiner would render in we hold that beiner’s reasonable_compensation for the subject years was dollar_figure and dollar_figure respectively b accuracy-related_penalty for respondent also determined that petitioner was liable for an accuracy-related_penalty under sec_6662 and b that section in relevant part imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code sec_6662 disregard includes a careless reckless or intentional disregard id petitioner in order to prevail must prove respondent’s determination wrong see rule a petitioner argues in part that it is not liable for the accuracy-related_penalty because it did not exploit its relationship with beiner in paying him the compensation that it did respondent rebuts that petitioner is liable for the accuracy-related_penalty because it distributed money to beiner as compensation without any regard to the value of his services and without any formal compensation plan we agree with petitioner that it is not liable for the accuracy-related_penalty that penalty does not apply to an underpayment to the extent that the taxpayer exercised ordinary business care and prudence as to the underpayment sec_6664 sec_1_6662-3 sec_1_6664-4 income_tax regs see also 469_us_241 the record persuades us that petitioner exercised ordinary business care and prudence as to its deduction of the unreasonable_compensation of dollar_figure beiner on behalf of petitioner met with gallardo each december to set the bonus that petitioner paid to beiner during that year and petitioner generally ascertained that bonus by taking into account certain factors including beiner’s work during the year pursuant to sec_7491 the commissioner bears the burden of production in this court with respect to the liability of any individual for any accuracy-related_penalty under sec_6662 because petitioner is not an individual that section has no applicability here the compensation paid to beiner also left enough of petitioner’s profits for that year in petitioner’s equity so as to constitute a meaningful return to a hypothetical inactive independent investor we hold that petitioner is not liable for the accuracy-related_penalty determined by respondent as to the dollar_figure of disallowed compensation_for all arguments have been considered and those arguments not discussed herein are without merit decision will be entered under rule
